      Case 4:20-cv-00057 Document 1 Filed on 01/07/20 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

FAST TRAC TRANSPORATION, LLC                        §
     Plaintiff,                                     §
                                                    §
v.                                                  §       Civil Action No. 4:20-cv-00057
                                                    §
CAROLINA CASUALTY INSURANCE                         §
COMPANY,                                            §
    Defendant.                                      §

                   DEFENDANT CAROLINA INSURANCE COMPANY’S
                             NOTICE OF REMOVAL

       Defendant     CAROLINA             CASUALTY      INSURANCE       COMPANY         (hereinafter

“Defendant”) files this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as

follows:

                                     I.     NATURE OF THE SUIT

       1.      This is an insurance coverage lawsuit arising out of an insurance claim submitted

by Fast Trac Transportation, LLC, (hereinafter “Plaintiff”) for alleged DTPA, breach of contract,

breach of duty in good faith and fair dealing, and attorneys’ fees alleging that Defendant

wrongfully cancelled their policy. Plaintiff alleges generally that Defendant wrongfully terminated

their contract. See Original Petition, Exhibit B.

                               II.        PROCEDURAL BACKGROUND

       2.      On November 18, 2019, Plaintiff filed an Original Petition initiating an action in

the 113ath Judicial District Court of Harris County, Texas, bearing Cause No. 2019-83282 (“the

State Court Action”). See Exhibit B.

       3.      Plaintiff is a domestic for-profit limited liability company doing business in Harris

County, Texas.
          Case 4:20-cv-00057 Document 1 Filed on 01/07/20 in TXSD Page 2 of 5




           4.       Defendant Carolina Casualty Company is a foreign insurer licensed to do business

in Texas and duly registered with the Texas Department of Insurance and may be served with

process through its registered agent C.T. Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3136.

           5.       Plaintiff filed this action on November 18, 2019.

           6.       The Citation was served CT Corporation Systems on December 2, 2019. See

Exhibit D.

           7.       Removal based on diversity of citizenship may only be effectuated if none of the

parties in interest properly joined and served as defendants is a citizen of the State in which the

action is brought.1 The district courts of the United States have original jurisdiction over this action

based on complete diversity, in that Defendant is now and were at the time this action was

commenced, diverse in citizenship from Plaintiff and not a citizen of the State of Texas.

           8.       The amount in controversy also exceeds $75,000 in addition to diversity of

citizenship.2

                                            BASIS FOR REMOVAL

           9.       This Court has diversity jurisdiction under 28 U.S.C. §1332 over this civil action,

and the action may be removed by Defendant pursuant to 28 U.S.C. §1441(b), as it is a civil action

between citizens of different states, and the matter in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

           10.      According to Plaintiff’s state court pleadings, Plaintiff alleges it is “a domestic for-

profit limited liability company doing business in Harris County.” See Exhibit B.




1
    28 U.S.C. § 1441.
2
    28 U.S.C. § 1332(a).
                                                       2
      Case 4:20-cv-00057 Document 1 Filed on 01/07/20 in TXSD Page 3 of 5




       11.     Carolina Casualty Insurance Company is not a citizen of Texas and is neither

incorporated in, nor has its principal place of business in, Texas. Plaintiff alleges merely that

Carolina Casualty Company maintains a registered agent in Texas. See Exhibit B.

       12.     Carolina Casualty Insurance Company is incorporated in Iowa and maintains its

principal place of business in Florida. Carolina Casualty Insurance Company is an eligible foreign

insurer in Texas.

       13.     Because Plaintiff is a citizen of Texas, and Defendant is a citizen of Iowa, complete

diversity of citizenship exists among the parties.

       14.     Plaintiff’s Original Petition states that it seeks “monetary relief of more than two

hundred thousand dollars ($200,000.00) but less than one million dollars ($1,000,000.00).” See

Exhibit B. Because the amount in controversy exceeds $75,000, this Court has subject matter

jurisdiction under 28 U.S.C. § 1332, and this removal is proper.

       15.     Removal to the Southern District of Texas, Houston Division is proper because the

state court action is pending in Harris County which is part of the Houston Division.

       16.     In compliance with Local Rule 81, Defendant attaches to this Notice of Removal:

(1) All executed process in the case; (2) pleadings asserting causes of action; (3) all orders signed

by the state court judge; (4) the docket sheet; (5); an index of matters being filed; and (6) a list of

all counsel of record, including addresses, telephone numbers and parties represented.

       17.     In compliance with 28 U.S.C. § 1446(d), Defendant hereby certifies it will promptly

notify the clerk of the court in the State Court Action and all adverse parties of this removal.

       18.     Defendant is simultaneously filing a separately signed Corporate Disclosure which

complies with Fed. R. Civ. P. 7.1.




                                                  3
      Case 4:20-cv-00057 Document 1 Filed on 01/07/20 in TXSD Page 4 of 5




                               III.    CONCLUSION AND PRAYER

       19.     The basis for this removal and this Court’s jurisdiction is diversity of citizenship

under 28 U.S.C. §1332 because Plaintiff is a citizen of Texas, while Defendant is a citizen of Iowa.

Based on Plaintiff’s pleadings, the amount in controversy exceeds $75,000, exclusive of interest

and costs. As such, this removal is proper under 28 U.S.C. §1441. On these grounds, Defendant

hereby removes the referenced State Court Action to this Court.

       20.     Defendant demands a jury in this removed action.

       21.     Defendant Carolina Casualty Company respectfully requests that the above-entitled

action be removed from the 113th Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.


                                              Respectfully submitted,

                                              By: /s/Christopher W. Martin
                                                    Christopher W. Martin
                                                    State Bar No. 13057620
                                                    Federal I.D. No. 13515

                                              MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                                              808 Travis, 20TH Floor
                                              Houston, Texas 77002
                                              Telephone: (713) 632-1700
                                              Facsimile: (713) 222-0101
                                              Email: martin@mdjwlaw.com

                                              ATTORNEY IN CHARGE FOR DEFENDANT,
                                              CAROLINA CASUALTY INSURANCE
                                              COMPANY




OF COUNSEL:
Sherelle W. Sanders
State Bar No. 24013745
Federal I.D. No. 579524
                                                 4
      Case 4:20-cv-00057 Document 1 Filed on 01/07/20 in TXSD Page 5 of 5




808 Travis, Suite 1100
Houston, Texas 77002
Telephone: (713) 632-1700
Facsimile: (713) 222-0101
Email: sanders@mdjwlaw.com


                               CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above document has been forwarded
via e-filing pursuant to Fed. R. Civ. P. 5, on January 7, 2020 to:


       The Fuentes Firm, P.C.
       Robert Fuentes
       State Bar No. 24005405
       Sadi R. Antonmattel-Goitia
       State Bar No. 24091383
       5507 Louetta Road, Suite A
       Spring Texas 77379
       Email: Robert@fuentesfirm.com
       Email: Sadi@fuentesfirm.com

       ATTORNEYS FOR PLAINTIFF,
       FAST TRAC TRANSPORTATION, LLC.


                                                     /s/Christopher W. Martin
                                                    Christopher W. Martin




                                               5
